Citation Nr: 1040939	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  10-02 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right knee disability to 
include as secondary to his service-connected advanced 
osteoarthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse, Daughter, and Witness


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1961 to July 1964.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified at a travel board hearing before the 
undersigned at the Detroit, Michigan, RO.  A transcript of the 
hearing is associated with the claims file and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After review of the record, the Board finds that a remand for 
further development is warranted with respect to the issue of 
entitlement to service connection for a right knee condition to 
include as secondary to service-connected advanced osteoarthritis 
of the left knee.

The Veteran contends that his currently diagnosed arthritis of 
the right knee with slight varus deformity is related to or 
aggravated by his service-connected left knee disability or his 
active duty service.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service 
connection for certain chronic diseases will be presumed if they 
are manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to or 
the result of a service-connected disease or injury or that a 
service-connected disease or injury has chronically worsened the 
disability for which service connection is sought.  38 C.F.R. § 
3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

The Board notes initially that the Veteran has a current 
diagnosis of arthritis of the right knee with varus deformity.  
With regard to the diagnosis of varus deformity, the Board 
observes that the Veteran's June 1961 entrance examination noted 
that upon entrance the Veteran suffered from genu varum (bow-
legged).  In this regard, the Board notes that the Veteran's 
right knee varus deformity is a pre-existing disorder.  A pre-
existing disorder will be presumed to have been aggravated by 
military service when there is an increase in disability during 
such service, unless there is a specific finding that the 
increase is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2010).  
Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2010); Falzone v. Brown, 8 
Vet.App. 398, 402 (1995).  As such, the Board finds that it is 
necessary to determine whether the Veteran's congenital right 
knee disorder was chronically worsened by his active duty service 
or the result of the natural progress of the disorder.

Additionally, the Board notes that the Veteran is currently 
service-connected for advanced osteoarthritis of left knee.  
During a June 2008 VA examination, the Veteran noted that his 
right knee became painful in the last 10 or 12 years.  The 
Veteran reported that he often had swelling in his right knee.  
The June 2008 examiner that the Veteran was somewhat bowlegged.  
The examiner diagnosed the Veteran with arthritis of the right 
knee with slight varus deformity.  The examiner opined that the 
Veteran's right knee condition is not due to or caused by his 
service-connected left knee condition.  The opinion, however, did 
not address whether the Veteran's service-connected left knee 
disability aggravated or chronically worsened the Veteran's right 
knee or whether the Veteran's pre-existing right knee varus 
deformity was aggravated or chronically worsened by his active 
duty service.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  38 C.F.R. § 3.159(c)(4); see also Barr v. Nicholson, 
21 Vet.App. 303, 312 (2007).  Therefore in compliance with Barr, 
the Board finds that it is necessary to remand the issue for a 
new opinion that address the degree to which the Veteran's right 
knee arthritis with varus deformity is the result of a congenital 
disorder (genu varum) or an acquired condition that was worsened 
by service.  Additionally, the examiner should determine whether 
the Veteran's arthritis of the right knee with varus deformity 
was aggravated or chronically worsened by his service-connected 
left knee disability.

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded an 
appropriate VA opinion to determine the 
etiology of his arthritis of the right 
knee with varus deformity.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and all 
findings reported in detail.  The claims 
file, to include a copy of this remand 
must be made available to the examiner for 
review, and the examination report should 
reflect that such a review was 
accomplished.  The examiner should address 
(1) whether or not the Veteran's arthritis 
of the right knee with varus deformity is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), related 
to or aggravated by his active duty 
service and (2) whether such right knee 
disability is aggravated or chronically 
worsened by his service-connected advanced 
osteoarthritis of the left knee.  The 
examiner should provide a thorough 
rationale for his or her conclusion and 
confirm that the claims file was available 
for review.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.  

2.	After any additional notification and/or 
development that the RO deems necessary is 
undertaken, the Veteran's claims should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


